WRIGHT, J.
There is no error in this record.
*6781. The personalty of an intestate estate does not go to the heirs hy descent. It goes to the administrator, the representative of the personalty. If the estate were finally settled, chancery might direct the payment in the first instance to the heir, as the party ultimately entitled, or settle and distribute the estate, but if there be, as in this case, an administrator, the choses in action are in him: (6 Mass. 391.)
2. There were no damages to assess, the demurrer admitted the amount as found by the court of probate, but if it were not so, the court on demurrer is expressly authorized to assess damages.
3. The balance due the estate had been liquidated by the probate court, but if not, and the administrator had removed out of the jurisdiction, as is admitted here, a party may sue the bond, without 65Q] Hollowing the principal debtor into another jurisdiction : (3 O. 225.)
4. The fourth objection is of immaterial matter — there is sufficient to sustain the judgment, and we affirm it.